DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “a window to cover the at least one lateral opening, the window operating in a closed position which prevents bulk material from exiting through the lateral opening” and “the window having at least one portion made of filtering material which allows air to pass through and retain solid particles, when the window is in the closed position” in claim 1. The closest prior arts are Scikoon (CN 103264850), Schwass (US PG PUB 2007/0114240), and Barger (US PN 4,410,111). While all of the prior arts teach a relief module for storing and dispensing bulk material, none of the arts teach a window that covers an opening of the relief module and comprises a filtering material to let air pass through the window even when the window is closed but prevent solid bulk materials from exiting the relief module. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, the claims are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754